Title: From George Washington to Lieutenant Colonel Tench Tilghman, 11 January 1780
From: Washington, George
To: Tilghman, Tench


          
            Dr Sir,
            Morris Town Jany 11th 1780
          
          I received two hours since your letter of this morning—The unsettled state of the weather and a desire to obtain more precise intelligence have determined me to defer the march of the detachment till tomorrow—if the attempt is found practicable and the weather permits, we must endeavour at all events to execute it on Friday night.
          The circumstance of patroles is of great importance. I wish you to ascertain this point as well as possible—the places they go to and the hours they commonly make their appearance with whatever else occurs to you that may enlighten us.
          I should be glad to know the distances from Connecticut farms to the different crossing places.
          General Irvine will regulate the calling in his out posts by the time now fixed unless otherwise directed in the mean time—It ought to be delayed as long as it can be to be in time. We shall hope to see you in the course of tomorrow.
          On further consideration I wish you to extend your inquiries from Trimleys point towards new blazing Star from thence to smoaking point—old blazing Star &ca and to comprehend the

same objects with respect to them as with respect to other places. I am with very great regard Dr Sir yr Most obet servant
          
            Go: Washington
          
          
            P.S. I wish to know the State of the Ice at Amboy—whether it is to be crossed there also with a body of Troops? Be pleased to make an apology to Genl Irvine for the detention of his Servant, as it was to save an Express.
            In addition to what I have just put my name, & Seal to the letter, please to enquire where our guards are along the Sound—whether we have any at Woodbridge & Amboy—& in a particular manner let me know whether the Ice is to be crossed at or near a Mill by the House of a Mr C. Dusasway (on the Island) one mile or there abouts from Amboy East of it.
          
        